



COURT OF APPEAL FOR ONTARIO

CITATION:
Sunset
    Inns Inc. v. Sioux Lookout (Municipality), 2012 ONCA 416

DATE: 20120615

DOCKET: C55051

Goudge, Juriansz and Ducharme JJ.A.

BETWEEN

Sunset Inns Inc.

Plaintiff (Appellant)

and

The Corporation of the Municipality of Sioux
    Lookout

Defendant (Respondent)

Morris J. Holervich, for the appellant

Allan D. McKitrick, for the responent

Heard: June 14, 2012

On appeal from the order Justice D. C. Shaw of the
    Superior Court of Justice, dated January 17, 2012.

APPEAL BOOK ENDORSEMENT

[1]

We read the appellants pleading as follows: the essence of the
    appellants claim is that the respondent breached its duty in 1986 to provide a
    workable sewer system requiring the appellant to take measure to repair the
    deficiency in 2003.  In essence the claim is about recovery of the appellants
    repair costs.

[2]

We see no basis to interfere with the decision below that the claim is
    statute barred. The appeal is dismissed. Costs to the respondent of $5000
    inclusive of disbursements and applicable taxes.


